Other business
(IT) Mr President, I am speaking under Rule 173 of the Rules of Procedure. This evening, the Supreme Court of Brazil has refused the extradition of the multiple murderer, Cesare Battisti.
No less than two resolutions of this House have called for the contrary decision. I should therefore like to put on record, in addition to my own disappointment, my wish that Parliament's Bureau write to the Brazilian authorities declaring the disappointment of the entire European Parliament and, above all, expressing our solidarity and our grief to the families of the victims, who have been waiting for justice for thirty years.
I am grateful to Mr Mauro for that apt intervention ... (Mr Borghezio speaks without a microphone). I believe that the whole of this House shares the disappointment and the profound bitterness at the decisions that have been taken, and therefore I can only repeat what Parliament has already made clear on this issue on at least two occasions. Let us convey our indignation in this spirit of disappointment and with this clarity to the Brazilian authorities.
(IT) Mr President, I only need a few seconds to send my good wishes to Mrs Weisberger, who has recently become a mother and who is present here with her baby girl, as well as to all new mothers in this House, those who will become new mothers and those who, like me, work hard to be good mothers and good parliamentarians.
It is lovely to see how this Chamber has been enlivened by symbols of hope, but ... (the speaker was interrupted by disturbances in the Chamber). I am asking for your attention because it is important and I feel compelled to tell you what is on my mind. Let us see if you can manage to be more grown up, since in these last few days, I have unfortunately heard remarks such as 'Parliament is not a playground. This is not a playschool. Out with children and out with mothers'. Even worse, it has been said that 'the presence of children gives Members a bad image'.
Since we very often find ourselves legislating on the work-life balance, it is truly absurd that remarks of this kind are made in this Chamber, and even more so when they are made by women.